DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The reply filed April 6, 2021 is acknowledged and has been entered.  Claims 3-4, 9, 14-15, 18, 21-22, 24-26, 30, 32-34 have been canceled. 
Claims 1-2, 5-8, 10-13, 16-17, 19-20, 23, 27-29, 31 and 35 are pending and will be examined.

Allowable Subject Matter
Claims 1-2, 5-8, 10-13, 16-17, 19-20, 23, 27-29, 31 and 35 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments against Teoh are sufficient to overcome the prior rejection. Both claim 1 and claim 13 require at step (b) that the “at least one subsequent loop mediated amplification reaction performed on the first amplification product” (claim 1) or that the “at least one substantially isothermal amplification reaction performed on the first amplification product” (claim 13).  This step and the wherein clause which requires that “the ratio of the first amplification product from step (a) used in the at least one amplification reaction of step (b) is 1:15 are the most important features of the claims which distinguish the claimed methods over the prior art.  While Teoh teaches side-by-side comparisons of multiple types of isothermal amplification techniques, Teoh 
It is of note that there are multiple references which describe a method of recombinase polymerase amplification (RPA) as including a first round of amplification and a second round of amplification, see for example Gunderson et al. (WO2016100196; June 2016) but while this superficially teaches the steps of claim 13, which is the broadest claim, multiple rounds of RPA do not meet the limitation of the method, as claimed as there is no particular ratio, let alone a ratio of 1:15 for the amplification product as template for use in the following rounds of amplification.  Instead, each “round” of amplification is simply the original method of RPA.  There is no prior art reference which teaches the type of method as claimed and as requiring first and second methods of amplification which are combined or linked yet distinct.  Therefore, the claims are novel and non-obvious over the prior art.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM